Hurt, Judge.
This is a scire facias case. The bail bond required the principal, Dow Burnett, to appear “ before the next term of the district court to be held in and for the county of Medina, . . . *284at the court-house thereof, in the town of Castroville, on the fourth Monday after the first Monday in September, 1883.” The date of the bond is June 22, 1883.
By an act of the legislature passed March 28, 1881, the district court of Medina county was required to be held on the sixth Monday after the first Mondays in March and September. This act remained in force until September 1, 1884, when the time of holding the district court of Medina county was changed to the fourth Monday after the first Mondays in March and September. This bond should have required the • principal to appear at the March term, 1884, of the district court of Medina county, as fixed by the act of March 28, 1881; for the act changing the times for holding said court was not passed until March 28, 1883, and did not take effect for any purpose until September 1, 1884. (Genl. Laws of 1883, pp. 65, 66; Thomas v. The State, 12 Texas Ct. App., 417; Code Crim. Proc., art. 288.)
Again: the judgment nisi fails to state that the same will be made final unless good cause be shown at the next term of the court why the defendant did not appear. This is fatal to its validity. (Code Crim. Proc., art. 141; Pickett et al. v. The State, 16 Texas Ct. App., 648; Collins v. The State, 12 Texas Ct. App., 356; Thomas v. The State, Id., 416; Barton v. The State, Id., 613.)
The judgment is reversed, and because the bond is void the cause is dismissed.

Reversed and dismissed.

[Opinion delivered May 23, 1885.]